Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/4/2022 has been entered.
Priority
This application is a CON of 15/529,814 (filed 5/25/2017) PAT 10393731 which is a 371 of PCT/EP2015/077355 (filed 11/23/2015).

Election
Claims 16, 35-49 are under examination. 

Withdrawal of Rejections:
In view of amended/canceled claims and applicant’s arguments, the rejections under 35 USC §112(b), 112(d), §101 and §102 over canceled claims 17-34 are hereby withdrawn.

Claim Interpretation
New claims 35-41 and 43-49 drawn to chemico-physical properties that are not claimed to be distinct from inherently properties of any/all defibrotide, therefore are rejected together with their independent claims as long as the same product/composition is taught in cited arts.

New Rejections (including Maintenance of Rejections over claim 16):

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 16 and 35-49 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
Claims 16 and 42 direct to a composition/product, however the claims also recite (method of assessing) “a method comprising…” which creates confusion as to when direct infringement occurs because it is unclear “whether infringement occurs with the composition or any steps in assessing the composition, therefore the recited process/method step limitations are not considered part of the product/composition because “determination of patentability is based on the product itself”. In this office action, all claims are interpreted as drawn to composition/product unless otherwise clarified.
See MPEP:

    PNG
    media_image1.png
    74
    828
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    279
    840
    media_image2.png
    Greyscale

Response to Argument
Applicant’s arguments filed 10/4/2022 have been fully considered but they are not persuasive.
Applicant argued that amended claim 16 specify the reference batch of defibrotide with a specified cell protection activity.
It is the examiner’s position that claim 16 drawn to a product/composition comprising defibrotide, the patentability of a product/composition/defibrotide depend on the composition itself not potency compared with cell protection activity of reference batch. Furthermore, “potency ratio” only recited the intended use of the composition without providing material/structure limitations to the claimed product/composition. Therefore, these limitations (“potency ratio” and “protection activity”) in claim 16 do not defined what defibrotide is in terms of material/substance/structure component.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 16 and 35-49 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claims 16 and 35-49 are determined to be directed to a product of nature. 
Claims 16 and 35-49 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a product of nature) without significantly more. An analysis with respect to the claims as a whole reveals that the claims recite a natural phenomenon that do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See MPEP§2106.
The existing two-step analysis of subject-matter eligibility under 35 U.S.C. § 101 includes: (Step 1) must be directed to one of the four statutory categories recited in §101; (Step 2A) whether the claim is directed to judicial exceptions (i.e., a law of nature, natural phenomenon, or natural product); and (Step 2B) whether the claim as a whole recites something that amounts to significantly more than the judicial exception. In this case, the claims are directed to a natural product/phenomenon. Therefore, they must each be considered to determine whether, given their broadest reasonable interpretation, they amount to significantly more than the judicial exception (natural product/phenomenon). 
Regarding Step 1 (Yes), all of the claims are drawn to a product under 35 U.S.C. § 101. 
Regarding Step 2A (Prong one, Yes), for independent claims 16 and 42, the judicial exception (JE) is a natural product/phenomenon. Claims 16 and 42 direct to a composition comprising defibrotide which is all nature product (as evidenced by Coccheri, 1991, page 190, 1st full paragraph, line 1++, previously cited) that are not markedly different from its naturally occurring counterpart. Does the claim recite additional elements that integrate the judicial exception into a practical application: (Prong two, No), because the potency ratio of the defibrotide and cell protection activity of a reference batch fail to meaningfully limit the claim with additional elements that integrate the judicial exception into a practical application, it does not require any particular application of the recited biomaterial, accordingly these limitations do not integrate the recited judicial exception into a practical application and the claim is therefore directed to the judicial exception. 
Regarding Step 2B (No), the claimed defibrotide biomaterial/composition as a whole is routine and conventional (no specific component is claimed to be distinct from any other defibrotide composition, see art rejections below), therefore does not amounts to significantly more than the recited exception. The claims are not eligible. 
Thus the claims do not amount to significantly more that natural product/phenomenon, therefore is not eligible under 101. Additional limitations are needed to integrates the claims to a patent-eligible practical application. 

Response to Argument
Applicant’s arguments filed 10/4/2022 have been fully considered but they are not persuasive.
Applicant argued that the claimed composition comprising defibrotide is a well-controlled manufactured product (with added sodium salt and depolymerization step) does not constitute a “product of nature”.
It is the examiner’s position that claims 16 and 35-49 drawn to a product/composition comprising defibrotide (no specific/distinct material is claimed), whose patentability is determined based on the product itself in terms of material/structural components not on “potency ratio” (intended use-purpose without reciting structure limitations) and/or cell protection activity of reference batch of defibrotide. Furthermore, as described in the specification defibrotide is a heterogeneous mixture of single-stranded polynucleotides of varying lengths that is extracted from mammalian organs (US20200057051, [0001]), therefore the defibrotide as claimed is mixture of natural product that are not markedly different from its naturally occurring counterpart, the addition of sodium salt and depolymerization process fails to meaningfully limit the claim with additional elements that is distinct from natural existing defibrotide (no specific low molecular weight is claimed to define the structure of defibrotide to be distinct from nature occurring counterpart). Merely isolating, purifying or depolymerizing the defibrotide does not provide markedly different properties (from its naturally occurring counterpart) to the product itself.
Applicant argued that amended claims 16 and new claim 42 meaningfully limit the claims with specific potency to ensure accurate and consistent dosages in practical application.
It is the examiner’s position that claims 16 and 35-49 drawn to a product/composition comprising defibrotide (no specific/distinct material is claimed), whose patentability is determined based on the product itself in terms of material/structural components not on “potency ratio” (intended use/purpose without reciting structure limitations) compared to claimed cell protection activity of reference batch of defibrotide. No structure limitation is claimed to be distinct from natural existing defibrotide.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 16 and 35-49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coccheri (Cardiovascular Drug Reviews, 1991, 9(2):172-196, IDS).
For Claims 16 and 35-49: the reference teaches a composition appearing to be substantially identical to the claimed composition comprising defibrotide extracted from mammalian organs/cells (page 172, abstract, line 1++ and page 190, 1st full paragraph++).

Claims 16 and 35-49 are rejected under 35 U.S.C. 102(a)(1)/103(a) as being anticipated by Ferro (US8551967, IDS)
For Claims 16 and 42: the reference teaches a composition appearing to be substantially identical to the claimed composition comprising defibrotide extracted from mammalian organs/cells (col. 1, line 24++, col. 4, line 43++, col. 5, line 40++).
For Claims 35 and 43: the reference teaches the defibrotide in the pharmaceutical composition comprises an electrophoretic mobility that is equal to its homogeneous anodic mobility (col. 1, line 43++, col. 5, line 53++).
For Claims 36 and 44: the reference teaches the defibrotide in the pharmaceutical composition comprises an extinction coefficient E1cm1% at 260+ 1 nm =220+ 10 (col. 1, line 44++, col. 5, line 54++).
For Claims 37 and 45: the reference teaches the defibrotide in the pharmaceutical composition comprises an extinction ratio E230/E260=0.45+ 0.04 (col. 1, line 44++, col. 5, line 55++).
For Claims 38 and 46: the reference teaches the defibrotide in the pharmaceutical composition comprises a coefficient of molar extinction ε(P)=7750+ 500 (col. 1, line 47++, col. 6, line 2++).
For Claims 39 and 47: the reference teaches the defibrotide in the pharmaceutical composition comprises a rotary power [α]D20o =53o + 6 (col. 1, line 47++, col. 6, line 3++).
For Claims 40 and 48: the reference teaches the defibrotide in the pharmaceutical composition comprises a reversible hyperchromicity, indicated as % in native DNS, h=15+ 5 (col. 1, line 48++, col. 6, line 4++).
For Claims 41 and 49: the reference teaches the defibrotide in the pharmaceutical composition comprises a purine:pyrimidine ratio of 0.95+0.5 (col. 1, line 49++, col. 6, line 6++).

Response to Argument
Applicant’s arguments filed 10/4/2022 have been fully considered but they are not persuasive.
Applicant argued that the Coccheri is silent on the required potency for cell protection as claimed.
It is the examiner’s position that the pharmaceutical composition as claimed (“comprising defibrotide”) is not materially distinct from the defibrotide (also from mammalian cells) as taught by Coccheri. “defibrotide at a standardized potency ratio between 0.9 and 1.2 compared with a reference batch of defibrotide having a cell protection activity of…” only recited the intended use of the product/defibrotide without providing structural/material limitations to the claimed composition/defibrotide. The patentability of a product/composition is determined based on the composition/product itself in terms of material/structural components not on “potency ratio” (intended use/purpose without reciting structure limitations) compared to cell protection activity of reference batch of defibrotide. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 16 and 35-49 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4, 9, 14-16 and 20 of USPN 10393731. Although the conflicting claims are not identical, they are not patentably distinct from each other because both are directed to composition comprising defibrotide wherein the patent directs to method of assessing the potency of a batch of defibrotide while the instant application directs to composition/product itself, therefore, the product/composition of the instant application are rendered obvious of the patent.

Claims 16 and 35-49 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of USPN 9902952. Although the conflicting claims are not identical, they are not patentably distinct from each other because both are directed to composition comprising defibrotide wherein the patent directs to method of assessing the potency of defibrotide while the instant application directs to composition/product itself, therefore, the product/composition of the instant application are rendered obvious of the patent.
Claims 16 and 35-49 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of USPN 11085043. Although the conflicting claims are not identical, they are not patentably distinct from each other because both are directed to composition comprising defibrotide wherein the patent directs to formulation for injection while the instant application directs to composition/product, therefore, the product/composition of the instant application are rendered obvious of the patent.
Claims 16 and 35-49 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3 of USPN 11236328. Although the conflicting claims are not identical, they are not patentably distinct from each other because both are directed to composition comprising defibrotide wherein the patent directs to method of treating disease with defibrotide formulation while the instant application directs to composition/product itself, therefore, the product/composition of the instant application are rendered obvious of the patent.

Claims 1-2, 4-8 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 1-3 of co-pending US application No. 17396028. Although the conflicting claims are not identical, they are not patentably distinct from each other, because both are directed to a composition comprising defibrotide wherein the co-pending application direct to an injection formulation while the instant application directs to composition/product itself, therefore the method of instant application is rendered obvious of the co-pending application.
  This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
No claim is allowed. 

Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653